DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas K. Scherer (Reg. No. 45,079) on 01/26/2022.
The application has been amended as follows: 
Claims 3, 6-7, and 13 are cancelled.
Claims 1-13 are amended as follows:

Regarding Claim 1,
1. (Currently Amended) An observation device capturing an image of an image capturing site for observation, the observation device comprising: 
an image capturing portion capturing the image of the image capturing site, the image capturing portion including a narrow range image capturing portion capturing an image of the observation site in a narrow range and a wide range image capturing portion capturing an image of the observation site in a wide range; 

a blur corrector correcting a blur of a narrow range image captured by the narrow range image capturing portion, based on a change in a three-dimensional positional relationship between the observation site, the three-dimensional position of which has been detected by the three-dimensional position detector, and the narrow range image capturing portion; 
an image display portion displaying at least the narrow range image having the blur corrected, among the narrow range image having the blur corrected and the wide range image; 
an imaging part including a narrow range imaging part and a wide range imaging part, wherein the narrow imaging part comprises a first optical path to observe the observation site and the wide imaging part comprises a second optical path to observe the observation site; 
a narrow range image capturing portion controller controlling continuous image capturing performed while a focal point position of the narrow range image capturing portion is moved with respect to the observation site; and 
a narrow range image generator synthesizing a plurality of narrow range images captured as a result of the continuous image capturing to generate the narrow range image having a great depth of field, 
wherein the focal point position of the narrow range image capturing portion is swept by at least one of one reciprocal movement and a half reciprocal movement of a lens of the narrow image capturing portion over a predetermined distance, 
wherein the observation site being a desired site in an oral cavity, and the three-dimensional position detector detecting the three-dimensional position of the observation site by detecting, in the wide range image, [[one or more characteristic points provided]] a plurality of colored sites, colored by occlusion paper, on a surface of a tooth in the oral cavity, 

wherein a pixel value at the time when an amount of contrast exhibits the maximum value, which is equivalent to a moving position of the focal point position of the narrow range image capturing portion matching a position of the surface of the tooth, is used for the narrow range image to be displayed on the image display portion.

Regarding Claim 2,
2. (Original) The observation device according to claim 1, the narrow range image capturing portion and the wide range image capturing portion sharing at least a part of optical routes thereof.

Regarding Claim 3,
3. (Canceled)

Regarding Claim 4,
4. (Previously Presented) The observation device according to claim 1, further comprising a light projector projecting light toward at least the observation site, the image of which is to be captured by the narrow range image capturing portion, at the time of performing the continuous image capturing under the control of the narrow range image capturing portion controller.

Regarding Claim 5,
5. (Previously Presented) The observation device according to claim 1, further comprising a three-dimensional shape meter measuring a three-dimensional shape of at least the observation site, the image of which is to be captured by the narrow range image capturing portion, the measurement 

Regarding Claim 6,
6. (Canceled)

Regarding Claim 7,
7. (Canceled)

Regarding Claim 8,
8. (Previously Presented) An observation unit, comprising: the observation device according to claim 1; and a support supporting at least the narrow range image capturing portion of the observation device.

Regarding Claim 9,
9. (Original) The observation unit according to claim 8, the support allowing at least the narrow range image capturing portion, supported by the support, of the observation device to move with respect to the observation site.

Regarding Claim 10,
10. (Previously Presented) The observation unit according to claim 8, further comprising a display device displaying at least the narrow range image having the blur corrected.


11. (Original) The observation unit according to claim 10, the display device being of a head- mountable type mountable on the head of an observer.

Regarding Claim 12,
12. (Currently Amended) An observation method for capturing an image of an observation site, for observation, by an image capturing portion of an observation device, the observation method comprising: 
detecting a three-dimensional position of at least the observation site based on a wide range image captured by a wide range image capturing portion included in the image capturing portion;
correcting a blur of a narrow range image captured by a narrow range image capturing portion included in the image capturing portion, based on a three-dimensional positional relationship between the observation site, the three-dimensional position of which has been detected, and the narrow range image capturing portion; 
displaying at least the narrow range image having the blur corrected, among the narrow range image having the blur corrected and the wide range image; 
observing the observation part via an imaging part including a narrow range imaging part and a wide range imaging part, wherein the narrow imaging part comprises a first optical path to observe the observation site and the wide imaging part comprises a second optical path to observe the observation site; 
performing continuous image capturing while moving, with respect to the observation site, a focal point position of the narrow range image capturing portion; and 
synthesizing a plurality of narrow range images captured as a result of the continuous image capturing to generate a narrow range image having a great depth of field, 

wherein the observation site being a desired site in an oral cavity, and the three-dimensional position of the observation site is detected by, in the wide range image, [[one or more characteristic points provided]] a plurality of colored sites, colored by occlusion paper, on a surface of a tooth in the oral cavity, 
wherein the narrow range image having the blur corrected is displayed on an image display portion, which is a head-mountable type mountable on the head of an observer, and 
wherein a pixel value at the time when an amount of contrast exhibits the maximum value, which is equivalent a moving position of the focal point position of the narrow range image capturing portion matching the surface of the tooth, is used for the narrow range image to be displayed on the image display portion.

Regarding Claim 13,
13. (Canceled)

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding …a narrow range image capturing portion controller controlling continuous image capturing performed while a focal point position of the narrow range image capturing portion is moved with respect to the observation site; and 40544862Application No. 16/762,678Docket No.: 17328-129001 a narrow range image generator synthesizing a plurality of narrow range images captured as a result of the continuous image capturing to generate the narrow range image having a great depth of field, wherein the focal point position of the narrow range image capturing portion is swept by at least one of one reciprocal movement and a half reciprocal movement of a lens of the narrow image capturing portion over a predetermined distance, wherein the observation site being a desired site in an oral cavity, and the three-dimensional position detector detecting the three-dimensional position of the observation site by detecting, in the wide range image, a plurality of colored sites, colored by occlusion paper, on a surface of a tooth in the oral cavity, wherein at least the image display portion being of a head-mountable type mountable on the head of an observer, and wherein a pixel value at the time when an amount of contrast exhibits the maximum value, which is equivalent to a moving position of the focal point position of the narrow range image capturing portion matching a position of the surface of the tooth, is used for the narrow range image to be displayed on the image display portion. Dependent claims 2, 4-5, and 8-11 are allowed for the reasons concerning the independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 2, 4-5, and 8-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        01/26/2022